Case 4:20-mj-04627-N/A-LCK Document1 Filed 03/19/20 Page 1 of1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

United States District Court DISTRICT of ARIZONA

 

United States of America DOCKET NO,
Vv

 

David Sutherland Libuser DOB: 1992; United States MAGISTRATE'S CASE NO.

20-04627N4

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii); 1324(a)(1)(B)(@; 1325; and 18 USC § 3

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about March 18, 2020, in the District of Arizona, David Sutherland Libuser, knowing
or in reckless disregard that certain aliens, namely Juan Carlos Garcia-Martinez, had come to, entered, and remained
in the United States in violation of law, did transport and move said aliens within the United States by means of

transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private financial
gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)Q).

COUNT 2 (Misdemeanor) On or about March 18, 2020, in the District of Arizona, David Sutherland Libuser,
knowing that certain illegal aliens, Juan Carlos Garcia-Martinez, had entered the United States at a time or place
other than as designated by immigration officers, did knowingly assist Juan Carlos Garcia-Mattinez so that he would
not be apprehended by law enforcement by transporting him in the vehicle that David Sutherland Libuser was
driving; in violation of Title 8, United States Code, Section 1325(a)(1) and Title 18 United States Code, Section
3.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about March 18, 2020, in the District of Arizona, in Douglas, United States Border Patrol Agents (BPA) did
surveillance on the residence that the BPA had received information from on a previous date from the owner of an
unoccupied residence that illegal aliens were hiding in the house. The BPA observed a tan 2003 Chevrolet Trailblazer
pass by slowly appearing to be looking for a specific residence. The driver, later identified as David Sutherland
Libuser, parked the Chevrolet Trialblazer directly in from of the BPA. The BPA was able to see that there was only
one person in the vehicle. The BPA did a records check and the Chevrolet Trailblazer had only been registered that
day. The BPA observed the Trailblazer back in to the driveway of the residence out of sight of the BPA and then
drive away just a few minutes after backing into the driveway. The BPA requested an immigration inspection on the
Trailblazer. The assisting BPA began following the Trailblazer. Libuser seemed to be aware that he was being
followed. The BPA did an immigration inspection and was able to determine that passenger Juan Carlos Garcia-
Martinez is a citizen of Mexico and he is in the US. illegally.

Material witness Juan Carlos Garcia-Martinez said he made arrangements to be smuggled into the United States for
money. Garcia-Martinez said he crossed the border illegally.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Juan Carlos Garcia-Martinez

 

 

Detention Requested SIGNATURE OF COMPLAINANT

Being duly sworn, I declare that the foregoing is RICARDO ISLAVA seer

true and correct to the best of my knowledge. OFFICIAL TITLE & NAME:
AUTHORIZED BY: AUSA JAA/mh__ U.S. Border Patrol Agent Ricardo H. Islava

 

 

Sworn by telephone: | x_.

SIGNATURE OF MAGISTRATE JUDGE) ANY L hi si I Bw Mlarck 19, 5020

1} See Federal rules of Criminal Procedure Rules 34.1, and 54 / |
W/

 

 

 

 

 
